      Case 7:20-cv-00335 Document 18 Filed on 05/06/21 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 DEUTSCHE BANK NATIONAL                          §
 TRUST COMPANY, AS TRUSTEE                       §
 FOR MORGAN STANLEY ABS                          §
 CAPITAL I INC. TRUST 2004-HE7                   §
 MORTGAGE PASS-THROUGH                           §
 CERTIFICATES, SERIES 2004-HE7,                  §
                                                 §
         Plaintiff,                              §      Civil Action No. 7:20-cv-335
                                                 §
 v.                                              §
                                                 §
 SOLOMON VALLEJO, VERONICA                       §
 VALLEJO; and                                    §
 MILA, INC. D/B/A MORTGAGE                       §
 INVESTMENT LENDING                              §
 ASSOCIATES, INC.,                               §
                                                 §
         Defendants.                             §

       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANTS

       Plaintiff Deutsche Bank National Trust Company, as Trustee for Morgan Stanley ABS

Capital I Inc. Trust 2004-HE7 Mortgage Pass-Through Certificates, Series 2004-HE7 (“Plaintiff”),

files this, its Notice of Voluntary Dismissal of Defendants pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i) and respectfully shows the Court as follows:

       Plaintiff files its Notice of Voluntary Dismissal (“Notice”) pursuant to Rule 41 (a)(1)(A)(i)

of the Federal Rules of Civil Procedure. Plaintiff files this Notice before Defendants Solomon

Vallejo, Veronica Vallejo and Mila, Inc., d/b/a Mortgage Investment Lending Associates, Inc.

(“Defendants”) have filed an answer or motion for summary judgment. As such, Plaintiff

voluntarily dismisses the claims it has asserted against Defendants without prejudice to the re-

filing of the same.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Plaintiff’s claims

 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL                                             PAGE 1 OF 2
 20-000006-409
      Case 7:20-cv-00335 Document 18 Filed on 05/06/21 in TXSD Page 2 of 2




against Defendants be dismissed without prejudice, that no prejudice attach to such dismissal, and

that Plaintiff be awarded all other relief to which Plaintiff may be entitled.

                                                       Respectfully submitted,

                                                   By: /s/ Samin Hessami
                                                      MARK D. CRONENWETT
                                                      Texas Bar No. 00787303
                                                      mcronenwett@mwzmlaw.com

                                                       SAMIN HESSAMI
                                                       Texas Bar No. 24100109
                                                       shessami@mwzmlaw.com

                                                   MACKIE WOLF ZIENTZ & MANN, P.C.
                                                   14160 North Dallas Parkway, Suite 900
                                                   Dallas, Texas 75254
                                                   Telephone: 214-635-2650
                                                   Facsimile: 214-635-2686

                                                   ATTORNEYS FOR PLAINTIFF

                                 CERTIFICATE OF SERVICE

      The undersigned certifies that on May 6, 2021, a true and correct copy of the foregoing
document was delivered to the following parties in the manner described below:

Via U.S. Mail
Veronica Vallejo
2502 East 29th Street
Mission, TX 78574

Via U.S. Mail
Solomon Vallejo
2502 East 29th Street
Mission, TX 78574

Via U.S. Mail
MILA, Inc. d/b/a Mortgage Investment Lending Associates, Inc.
1999 Bryan Street, Suite 900, Dallas, TX 75201

                                                       s/ Samin Hessami
                                                       SAMIN HESSAMI




 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL                                           PAGE 2 OF 2
 20-000006-409
